Title: James Lovell to Abigail Adams, 10 August 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Aug. 10. 1781
      
     
     I am persuaded to believe that I have acknowledged the Receipt of your Favor of June 30th tho it is not so endorsed. I think I recollect to have discovered my Unwillingness to persuade my dearest Friend, my affectionate, faithful, generous-spirited Maria to put herself in the Way of a Meeting with a Stranger prejudiced against me and perhaps prompt to utter her Prejudices. I am sure such Ideas rose in my Mind when I first read your Wishes that I should urge an Acceptance of your Invitation, given I am sure, in unfeigned Politeness and pressed afterwards for a most benevolent Purpose. I thank you cordially for your kind Intentions. But I maintain my former Judgment of the Consequences. I hope you see enough of my Temper to prevent you from ever giving me the real Name of Cornelia or Clarinda or whatever C. it was mentioned in one of your Letters, now in Boston. The good Opinion and Confidence of Mrs. L is one of the Chief of the very few Things that are to constitute my Happiness for the short years I may have to live.
     I have made Communications to Mr. Samuel Adams if not to you that will answer all those Questions which you was restrained from asking thro’ Fear of Rivington. I do really think that no Pique or ill Will against your Mr. A— exists here. Whatever has been done that can excite a Suspicion of the Kind has sprung out of mistaken Principles of general Policy. I am not induced to suppose La Luzerne otherways than friendly and respectful; But when he has, agreably to what Vergennes wrote to him, desired Instructions to our Negotiator to act cordially and unreservedly with those of France, the Measures adopted here, in Consequence, have exceeded his Expectations.
     I wish you not to suffer any Vexation of Mind beyond what I do myself. There is no such Idea here as any Criminality in Mr. A—. He is much esteemed. But such is the uncouth way of Proceeding here at Times that unintended Chagrin must arise. Doctor Franklin is experiencing very much I am persuaded on the Appointment of J. Laurens. It is therefore that he has asked for Retirement rather than because of his age.
     I am to acknowledge the Receipt of your very kind Epistle of July 14 received the 23d. Your Tenderness will betray you into an Indiscretion if you press your Friends as you proposed. There has been a Disposition in the Court to make a Distinction in my Favor. They have done it in more Instances than one, without giving Offence to any of my Colleagues. I have no Right to complain beyond what the Rest have. A Batchelor or a Man with a very small Family can afford to serve. There are 3 of the former and 1 of the latter in our List. I know not Genl. Ward’s Number. Those with many may refuse to accept when chosen.
     
     I do not recollect what I have written to make you judge so severely of the Pittance. But be it what it may, it cannot be now altered. In short it is so involved in the Cloud of Calculation in the Case of Mr. Gerry who was 3 Years here that I doubt whether any Member of the Assembly can tell what has been given per day to the Delegates for their Time and Service, exclusive of Expences. It is a Fact that modest Oeconomical Connecticutt has never given less than 3 Spanish or an Equivalent, from the first Congress till this day.—It is my Mishap that I am not what your Ladyship maliciously, in Appearance, wished to call me—“a practicing Attorney.”
     I really do not foresee how I am to begin the World at 42 without any of what are called the 3 learned Professions, without Farm or Stock for Trade; and yet if you will believe me I do not feel distressed, for, tho slandrous Females will speak slightly of my Morality I know that I am one of the most religious Men in the World. I am in perpetual Adoration of the Supreme who sent me into this State of Existence and who has given me the Will to labour. While he continues my Health therefore I can maintain more than one especially on the other Side of the Alleghenny Mountains, near the Ohio.
     I think that Cornwallis must be on his Way to New York and that the Embarkation in the Cheseapeak was only amusing the Neighbourhood by sailing up and down till the Capital Ships of Convoy should appear at the Capes.
     I am, dear Madam, respectfully Your Friend,
     
      J L
     
    